Title: From George Washington to Bushrod Washington, 16 February 1797
From: Washington, George
To: Washington, Bushrod


                        
                            Dear Sir,
                             Thursday 16th Feb. 1797.
                        
                        The enclosed letter was sent to me from the Post Office with many others,
                            & the Seal broke before I discovered the error; but I assure you upon my honor I
                            know not a word it contains—for seeing the beginning I looked to the Subscription, and
                            instantly closed it again. With affectionate regard I am ever Yours
                        
                            Go: Washington
                            
                        
                    